DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 06/13/2022. 
Claims 1-12 have been canceled. 
Claims 13-15 and 26-27 have been amended. 
Claims 13-32 are pending and have been examined. 
Response to Arguments
 Applicant’s arguments, see pages 8-11 of Applicant’s Response filed 06/13/2022, with respect to the 35 U.S.C. 102 rejections have been fully considered, but they are not persuasive. 
Applicant argues, on pages 9-11, that Breen fails to teach “determining a threshold distance relative to a fixed location based on the sensor information.” Examiner respectfully disagrees. Examiner respectfully notes that determining one or more geofences, tracking the location of the vehicle via one  or more sensors, and then determining whether or not the vehicle has crossed the geofence based on this sensor information is within the broadest reasonable interpretation of this limitation. Determining, based on the sensor information indicating the location of the device, that the device has crossed the geofence teaches: “determining a threshold distance” (a determined distance equal to the size of the geofence) which is performed using the location determining component of the vehicle (a sensor, and therefore based on sensor information), wherein the threshold distance is around a delivery location or origin (a fixed location). Thus, Breen teaches determining a threshold distance relative to a fixed location based on the sensor information. Since Breen does in fact teach these limitations, Applicant’s arguments are found unpersuasive. 
Applicant’s arguments, see pages 7-8 and 11-13, with respect to the double patenting rejections and 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive for the reasons outlined above regarding the 35 U.S.C. 102 rejections. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 22, and 28 of U.S. Patent No. 11, 288,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 13 and 26 are generally taught by the elements of claims 13, 22, and 28 of the ‘621 patent. 
Claims 14-17, 21-24, 27-29, and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 22, and 28 of the ‘621 patent in view of Breen et al. (U.S. PG Pub. No. 20080162034; hereinafter "Breen"). As outlined above, the limitations of claims 13 and 26 are taught by the ‘621 patent. The additional limitations are taught by Breen for the reasons set forth in the 35 U.S.C. 102 rejection below. Breen further teaches combining the above elements with the teachings of the ’621 patent for the benefit of providing an automated system that requires minimal human intervention to enable tracking vehicles carrying hazardous, dangerous, or valuable cargo, or prevention or recovery of such vehicles and cargo from being stolen or tampered with during their transit. (Breen: paragraph [0056]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Breen with the teachings of the ‘621 patent to achieve the aforementioned benefits. 
Claims 18 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 22, and 28 of the ‘621 patent in view of Breen in view of Komuro et al. (Japanese Patent Application No. 2009132259A; hereinafter "Komuro") for the reasons outline in the 35 U.S.C. 103 rejection below. The motivation below to combine Komuro persists here. 
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 22, and 28 of the ‘621 patent in view of Breen in view Schmidtberg et al. (U.S. PG Pub. No. 20050236479; hereinafter "Schmidtberg") for the reasons outline in the 35 U.S.C. 103 rejection below. The motivation below to combine Schmidtberg persists here. 
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 22, and 28 of the ‘621 patent in view of Breen in view Goodwin et al. (U.S. Patent No. 5,862,500; hereinafter "Goodwin") for the reasons outline in the 35 U.S.C. 103 rejection below. The motivation below to combine Goodwin persists here. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 13-17, 21-22, 26-29, and 31 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Breen et al. (U.S. PG Pub. No. 20080162034; hereinafter "Breen").
As per claim 13, Breen teaches:
A computer-implemented method for shipment of an object, the method comprising:
Breen teaches a system and method for geo-fence based telematics tracking. (Breen: abstract)
configuring at least one sensor device associated with the object to monitor at least one environmental condition;
Breen teaches a sensor device which may have been configured to monitor at least one or more environmental conditions. (Breen: paragraphs [0020-23], Fig. 1)
receiving sensor information associated with the sensor device and the at least one monitored environmental condition;
Breen further teaches that device may receive information including sensor information and location information. (Breen: paragraph [0023])
determining a threshold distance relative to a fixed location based on the sensor information;
Breen teaches that the device may determine whether it has crossed a geo-fence boundary (comprising a predetermined distance) around a starting location or ending location of a delivery. (Breen: paragraphs [0005, 29-34, 36, 46, 52], Fig. 2) Breen teaches that the device may determine whether it has crossed a geo-fence boundary (comprising a predetermined distance) around a starting location or ending location of a delivery. (Breen: paragraphs [0005, 29-34, 36, 46, 52], Fig. 2)
transmitting at least some of the sensor information to a client device, at a first frequency, when the object is located within the threshold distance to the fixed location;
Breen teaches that the device may determine whether it has crossed a geo-fence boundary (comprising a predetermined distance) around a starting location or ending location of a delivery. (Breen: paragraphs [0029-34, 36, 52], Fig. 2) Breen further teaches that operating parameters may vary based on whether the device is within a geo-fence or not, wherein the operating parameters may comprise the frequency at which the device is to report sensor information to a central station (a client device). (Breen: paragraph [0025, 31, 40, 50-55], Fig. 4)
and transmitting at least some of the sensor information to the client device, at a second frequency, when the object is located at or beyond the threshold distance to the fixed location.
 Breen teaches that the device may determine whether it has crossed a geo-fence boundary (comprising a predetermined distance) around a starting location or ending location of a delivery. (Breen: paragraphs [0029-34, 36, 52], Fig. 2) Breen further teaches that operating parameters may vary based on whether the device is within a geo-fence or not, wherein the operating parameters may comprise the frequency at which the device is to report sensor information to a central station (a client device). (Breen: paragraph [0025, 31, 40, 50-55], Fig. 4)
As per claim 14, Breen teaches all of the limitations of claim 13, as outlined above, and further teaches:
wherein the fixed location is a delivery location.
 Breen teaches that the device may determine whether it has crossed a geo-fence boundary (comprising a predetermined distance) around a starting location or ending location of a delivery. (Breen: paragraphs [0005, 29-34, 36, 46, 52], Fig. 2)
As per claim 15, Breen teaches all of the limitations of claim 13, as outlined above, and further teaches:
wherein the fixed location is an origin location.
 Breen teaches that the device may determine whether it has crossed a geo-fence boundary (comprising a predetermined distance) around a starting location or ending location of a delivery. (Breen: paragraphs [0005, 29-34, 36, 46, 52], Fig. 2)
As per claim 16, Breen teaches all of the limitations of claim 13, as outlined above, and further teaches:
wherein the first frequency is less than the second frequency.
 Breen teaches that the device may determine whether it has crossed a geo-fence boundary (comprising a predetermined distance) around a starting location or ending location of a delivery. (Breen: paragraphs [0029-34, 36, 52], Fig. 2) Breen further teaches that operating parameters may vary based on whether the device is within a geo-fence or not, wherein the operating parameters may comprise the frequency at which the device is to report sensor information. (Breen: paragraph [0025, 31, 40, 50-55], Fig. 4)
As per claim 17, Breen teaches all of the limitations of claim 13, as outlined above, and further teaches:
wherein the first frequency is greater than the second frequency.
 Breen teaches that the device may determine whether it has crossed a geo-fence boundary (comprising a predetermined distance) around a starting location or ending location of a delivery. (Breen: paragraphs [0029-34, 36, 52], Fig. 2) Breen further teaches that operating parameters may vary based on whether the device is within a geo-fence or not, wherein the operating parameters may comprise the frequency at which the device is to report sensor information. (Breen: paragraph [0025, 31, 40, 50-55], Fig. 4)
As per claim 21, Breen teaches all of the limitations of claim 13, as outlined above, and further teaches:
transmitting future configuration information to the sensor device;
Breen teaches that the device may receive and store operating paramters for future use within geo-fences that the device may cross into. (Breen: paragraphs [0019, 29, 31, 37])
and storing the future configuration information on the storage device.
 Breen teaches that the device may receive and store operating paramters for future use within geo-fences that the device may cross into. (Breen: paragraphs [0019, 29, 31, 37])
As per claim 22, Breen teaches all of the limitations of claim 21, as outlined above, and further teaches:
receiving the sensor information from the sensor device at a collection frequency for a first period of time;
Breen teaches that the device may report and/or collect sensor information at a first frequency so long as it is within a first geo-fence, and may alter such frequency/operating paramters based on entrance into another, and therefore teaches the modification of the collection frequency based on the expiry of this first period of time. (Breen: paragraph [0025, 31, 40, 50-55], Fig. 4)
and modifying the collection frequency based on the future configuration information after expiry of the first period of time.
 Breen teaches that the device may report and/or collect sensor information at a first frequency so long as it is within a first geo-fence, and may alter such frequency/operating paramters based on entrance into another, and therefore teaches the modification of the collection frequency based on the expiry of this first period of time. (Breen: paragraph [0025, 31, 40, 50-55], Fig. 4)
As per claim 26, Breen teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A tracking system for tracking a shipment of an object, the system comprising:
Breen teaches a system and method for geo-fence based telematics tracking of shipments. (Breen: abstract, paragraphs [0005, 38, 42, 46])
an input unit configured to receive sensor information from at least one sensor device associated with the object;
Breen teaches one or more communication systesm 30, 60, which may receive sensor information. (Breen: paragraphs [0023-25], Fig. 1)
and a processor configured to:
 Breen teaches one or more processors which may perform the functions of the system. (Breen: paragraphs [0025-28], Fig. 1)
As per claim 27, Breen teaches all of the limitations of claim 26, as outlined above, and further teaches:
wherein the location is one of an origin location or a delivery location.
 Breen teaches that the device may determine whether it has crossed a geo-fence boundary (comprising a predetermined distance) around a starting location or ending location of a delivery. (Breen: paragraphs [0005, 29-34, 36, 46, 52], Fig. 2)
As per claims 28-29, Breen teaches the limitations of these claims which are substantially identical to those of claims 16-17, and these claims are rejected for the same reasons as claims 16-17, as outlined above. 
As per claim 31, Breen teaches all of the limitations of claim 26, as outlined above, and further teaches:
wherein the processor is configured to: set a collection frequency for collecting the sensor information by the sensor device.
 Breen teaches that the device may report and/or collect sensor information at a first frequency so long as it is within a first geo-fence, and may alter such frequency/operating parameters based on entrance into another, and therefore teaches the modification of the collection frequency based on the expiry of this first period of time. (Breen: paragraph [0025, 31, 40, 50-55], Fig. 4)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breen in view of Komuro et al. (Japanese Patent Application No. 2009132259A; hereinafter "Komuro").
As per claim 18, Breen teaches all of the limitations of claim 13, as outlined above. With rsepct to the following limitation:
wherein the sensor information includes a speed associated with a movement of the sensor device, and determining the threshold distance is based on the speed.
 Breen further teaches one or more speed sensors which may collect speed information associated with the movement of the device. (Breen: paragraph [0023])
Komuro, however, teaches that a threshold detection radius may be altered commensurate with a detected vehicle speed. (Komuro: paragraph [0031]) Komuro teaches combining the above elements with the teachins of Breen for the benefit of enhancing a notification effect. (Komuro: paragraph [0020]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Komuro with the teachings of Breen to achieve the aforementioned benefits.
As per claim 30, Breen teaches the limitations of this claim which are substantially identical to those of claim 18, and this claim is rejected for the same reasons as claim 18, as outlined above. 
Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breen in view of Schmidtberg et al. (U.S. PG Pub. No. 20050236479; hereinafter "Schmidtberg").
As per claim 19, Breen teaches all of the limitations of claim 13, as outlined above, but does not appear to explicitly teach:
wherein the at least one sensor device includes a first sensor device and a second sensor device, and the method further includes:
 Schmidtberg, however, teaches that an RFID tag (a first sensor device) may be associated with a location ID station (a second sensor device) when the two come within a predetermined distance of one another, and association information between the two may be generated and received by one or the other or downloaded to another device. (Schmidtberg: paragraphs [0022-26, 27-33], Fig. 1) Schmidtberg teaches combining the above elements with the teachings of Breen for the benefit of allowing a tag to keep a record of where an item has been. (Schmidtberg: paragraph [0002]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmidtberg with the teachings of Breen to achieve the aforementioned benefits.
Breen in view of Schmidtberg further teaches:
generating association information between the first sensor device and the second sensor device when the first sensor device is proximate to the second sensor device;
Schmidtberg, however, teaches that an RFID tag (a first sensor device) may be associated with a location ID station (a second sensor device) when the two come within a predetermined distance of one another, and association information between the two may be generated and received by one or the other or downloaded to another device. (Schmidtberg: paragraphs [0022-26, 27-33], Fig. 1) The motivation to combine Schmidtberg persists.
and receiving the association information from one of the first sensor device or the second sensor device.
 Schmidtberg, however, teaches that an RFID tag (a first sensor device) may be associated with a location ID station (a second sensor device) when the two come within a predetermined distance of one another, and association information between the two may be generated and received by one or the other or downloaded to another device. (Schmidtberg: paragraphs [0022-26, 27-33], Fig. 1) The motivation to combine Schmidtberg persists.
As per claim 20, Breen in view of Schmidtberg teaches all of the limitations of claim 19, as outlined above, and further teaches:
generating dissociation information between the first sensor device and the second sensor device when the first sensor device is no longer proximate to the second sensor device;
Schmidtberg, however, teaches that an RFID tag (a first sensor device) may be associated with a location ID station (a second sensor device) when the two come within a predetermined distance of one another, and association information between the two may be generated and received by one or the other or downloaded to another device. (Schmidtberg: paragraphs [0022-26, 27-33], Fig. 1) Schmidtberg further teaches that the information generated may comprise a "departure event" which is indicated when the network associated with the second sensor is no longer within range of the first sensor. (Schmidtberg: paragraph [0041]) The motivation to combine Schmidtberg persists.
and receiving the dissociation information from one of the first sensor device or the second sensor device.
 Schmidtberg, however, teaches that an RFID tag (a first sensor device) may be associated with a location ID station (a second sensor device) when the two come within a predetermined distance of one another, and association information between the two may be generated and received by one or the other or downloaded to another device. (Schmidtberg: paragraphs [0022-26, 27-33], Fig. 1) Schmidtberg further teaches that the information generated may comprise a "departure event" which is indicated when the network associated with the second sensor is no longer within range of the first sensor. (Schmidtberg: paragraph [0041]) The motivation to combine Schmidtberg persists.
Claims 23, 24, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breen. 
As per claim 23, Breen teaches all of the limitations of claim 22, as outlined above. With respect to the following limitation:
wherein the collection frequency is different from the first frequency.
 Breen teaches that the device may report sensor information at a first frequency so long as it is within a first geo-fence, and may alter such frequency/operating paramters based on entrance into another, and therefore teaches the modification of the collection frequency based on the expiry of this first period of time. (Breen: paragraph [0025, 31, 40, 50-55], Fig. 4) Breen teaches that parameters may comprise two separate frequencies, collection and reporting frequencies. Given this, there are only two separate options, the two frequencies are the same or they are different. Given the limited number of potential configurations, one of ordinary skill in the art, through routine optimization, would have found it obvious to modify these frequencies such that one is greater than the other, or they are the same. Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Breen such that the frequencies are different or the same.
As per claim 24, Breen teaches all of the limitations of claim 22, as outlined above. With respect to the following limitation:
wherein the collection frequency is the same as the first frequency.
 Breen teaches that the device may report sensor information at a first frequency so long as it is within a first geo-fence, and may alter such frequency/operating paramters based on entrance into another, and therefore teaches the modification of the collection frequency based on the expiry of this first period of time. (Breen: paragraph [0025, 31, 40, 50-55], Fig. 4) Breen teaches that parameters may comprise two separate frequencies, collection and reporting frequencies. Given this, there are only two separate options, the two frequencies are the same or they are different. Given the limited number of potential configurations, one of ordinary skill in the art, through routine optimization, would have found it obvious to modify these frequencies such that one is greater than the other, or they are the same. Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Breen such that the frequencies are different or the same.
As per claim 32, Breen teaches all of the limitations of claim 31, as outlined above. With respect to the following limitation:
wherein the collection frequency is different from the first frequency.
 Breen teaches that the device may report sensor information at a first frequency so long as it is within a first geo-fence, and may alter such frequency/operating paramters based on entrance into another, and therefore teaches the modification of the collection frequency based on the expiry of this first period of time. (Breen: paragraph [0025, 31, 40, 50-55], Fig. 4) Breen teaches that parameters may comprise two separate frequencies, collection and reporting frequencies. Given this, there are only two separate options, the two frequencies are the same or they are different. Given the limited number of potential configurations, one of ordinary skill in the art, through routine optimization, would have found it obvious to modify these frequencies such that one is greater than the other, or they are the same. Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify Breen such that the frequencies are different or the same.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breen in view of Goodwin et al. (U.S. Patent No. 5,862,500; hereinafter "Goodwin").
As per claim 25, Breen teaches all of the limitations of claim 22, as outlined above, but does not appear to explicitly teach:
determining an amount of remaining storage in the sensor device;
Goodwin, however, teaches that when a memory becomes full (an amount of remaining storage dropping below an infinitesimally small value), the device may not be able to record any more vehicle related information, and therefore teaches the modification of a collection frequency (to zero) based on this amount of remaining storage. (Goodwin: col.5 lines 39-42) It can be seen that each element is taught by either Breen or Goodwin. Stopping the recording of information when the memory is full, as taught by Goodwin, does not affect the normal functioning of the elements of the claim which are taught by Breen. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Breen with the teachings of Goodwin, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
and modifying the collection frequency when the amount of remaining storage is less than a threshold amount.
 Goodwin, however, teaches that when a memory becomes full (an amount of remaining storage dropping below an infinitesimally small value), the device may not be able to record any more vehicle related information, and therefore teaches the modification of a collection frequency (to zero) based on this amount of remaining storage. (Goodwin: col.5 lines 39-42) The motivation to combine Goodwin persists.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628